MORGAN, Justice
(concurring specially).
I agree with the strict interpretation of the statutory scheme for reimbursement of expenses for emergency care of the indigents as evidenced by the earlier cases cited in the majority opinion. If there is going to be any change, the legislature should be the vehicle to accomplish it.
The second question posed by the district court, the qualification of St. Paul Ramsey under the statutory definition of “hospital” *345as found in SDCL 28-13-27(1): “any hospital in the state of South Dakota, duly licensed by the state department of health, serving the public as such, and providing hospitalization for the sick and injured,” raises a serious constitutional question in the context of this case. That definition applies to the statutory provisions for non-emergency as well as emergency treatment. In the case before us, the facilities of the St. Paul Ramsey Burn Unit were used because there are no similar facilities available in the state of South Dakota. Medicine has made considerable advances since 1953 when that definition was first adopted. We can take judicial notice that there are types of medical treatment, particularly in the area of organ transplant, that simply are not available in this state. I do not believe that it was the intention of the legislature to deprive anyone of needed specialized treatment or of accepted surgical procedures because they are indigent. I have in mind recent newspaper accounts in the Sioux Falls Argus Leader regarding payment by Minnehaha County of a portion of an indigent’s proposed heart-lung transplant operation in a Minneapolis hospital. In my view, the legislation could be held unconstitutional under the equal protection provisions of the Fourteenth Amendment of the United States Constitution and the equal privileges and immunities clause, article VI, § 18 of the South Dakota Constitution. The requirement that indigent patients be treated only in South Dakota hospitals in order for the hospital to be reimbursed deprives indigents of necessary hospital care which is otherwise available to the wealthy or the insured when such care is available only in out-of-state hospitals. There may be a question of standing for St. Paul Ramsey to raise this issue and the indigents themselves are apparently not parties to the lawsuit. Perhaps the hospital could ask for leave to join the indigents and the district court would then be in a position to rule on the issue.